Title: To James Madison from Thomas Jefferson, 25 May 1812
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello May 25. 1812
The difference between a communication & sollicitation is too obvious to need suggestion. While the latter adds to embarrasments, the former only enlarges the field of choice. The inclosed letters are merely communications. Of Stewart I know nothing. Price who recommends him is I believe a good man, not otherwise known to me than as a partner of B. Morgan of N. O. and as having several times communicated to me useful information, while I was in the government. Timothy Matlack I have known well since the first Congress to which he was an assistant secretary. He has been always a good whig, & being an active one has been abused by his opponents, but I have ever thought him an honest man. I think he must be known to yourself.
Flour, depressed under the first panic of the embargo has been rising by degrees to 8½ D. This enables the upper country to get theirs to a good market. Tobacco (except of favorite qualities) is nothing. It’s culture is very much abandoned. In this county what little ground had been destined for it is mostly put into corn. Crops of wheat are become very promising, altho’ deluged with rain, of which 10. Inches fell in 10. days, and closed with a very destructive hail. I am just returned from Bedford. I believe every county South of James river, from Buckingham to the Blue ridge (the limits of my information) furnished it’s quota of volunteers. Your declaration of war is expected with perfect calmness; and if those in the North mean systematically to govern the majority it is as good a time for trying them as we can expect. Affectionately Adieu
Th: Jefferson
